Citation Nr: 0113263	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the veteran's request to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder claimed as a nervous disorder was 
denied.

In the veteran's substantive appeal dated in March 1998, he 
requested a travel board hearing.  A letter dated in February 
1999 notified him of the scheduled hearing, however, he 
failed to appear.

Although the RO has developed the issue of a nervous disorder 
as though it was an original claim for service connection, 
the Board finds that this treatment of the veteran's claim is 
not entirely appropriate.  The record shows that by rating 
decisions dated in May 1990 and August 1995, the veteran was 
denied entitlement to service connection for a nervous 
disorder.  He was notified of these denials by letters dated 
in June 1990 and August 1995; however, he failed to file 
timely appeals therefrom and those actions became final.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2000).  Therefore, 
the veteran's current claims of entitlement to service 
connection for a back disorder and a psychiatric must be 
considered a petition to reopen a prior final decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  
Consequently, the issue on appeal has been recharacterized as 
set forth on the first page of this decision.  


FINDINGS OF FACT

1.  Entitlement to service connection for a nervous disorder 
was denied by a rating decision dated in May 1990; the 
veteran did not appeal this denial.

2. The veteran's request to reopen the claim of entitlement 
to service connection for a nervous disorder was denied by a 
rating decision dated in August 1995; the veteran did not 
appeal this denial. 

2.  Evidence added to the record since August 1995 includes 
evidence that is not relevant and probative to the issue at 
hand, and is not so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  An August 1995 rating decision that denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder is final. 38 U.S.C.A. §§ 1131, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since the August 1995 rating decision 
is not new and material and the claim of entitlement to 
service connection for a nervous disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1995 rating decision denied the veteran's claim of 
service connection for a nervous disorder.  Although the 
veteran was given written notification of this determination 
that same month, a timely appeal was not thereafter received.  
The rating decision, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

In the case at hand, the evidence available for the RO's 
consideration at the time of the August 1995 rating decision 
was the same as the evidence before the RO in May 1990, which 
included service medical records and treatment records from 
the Bedford VA Medical Center (VAMC) in Massachusetts.  
Service medical records show that the veteran's entrance 
examination was negative for complaints and findings of any 
nervous or psychiatric disorder.  In June 1970 he underwent a 
psychiatric evaluation.  He had difficulty controlling his 
tempter, felt like he was going to lose control, and had 
crying spells.  The diagnosis was emotional immaturity 
reaction.  He was given an administrative discharge.  Bedford 
VAMC discharge and treatment records dated from August 1986 
to February 1990 reveal that he had been admitted three 
times, primarily for treatment of alcohol abuse.  It was 
noted during his second admission he appeared tense, anxious 
and depressed.  During his third admittance he indicated that 
he experienced anger and depression, and he was diagnosed 
with alcohol dependence and a mixed personality disorder with 
passive aggressive dependent and borderline traits.  Because 
the records confirmed the existence of a personality disorder 
and did not reveal an acquired psychiatric disorder, service 
connection was denied in 1990.

Additional evidence submitted by the veteran in an effort to 
reopen his claim included duplicate copies of the Bedford 
VAMC records and a psychiatric report and a discharge report 
from Waltham Weston Hospital and Medical Center (Waltham) 
dated in December 1989 and March 1992.  The December 1989 
diagnoses were alcohol intoxication with withdrawal and 
alcohol dependence.  The discharge report dated in March 1992 
does not address any psychiatric disorder.  Upon 
consideration of this evidence the RO, in 1995, denied the 
veteran's request to reopen his claim of service connection 
of a nervous disorder.

In August 1997 the veteran requested that his claim of 
entitlement to service connection for a psychiatric disorder 
claimed as a nervous disorder be reopened.

Evidence received since the 1995 RO decision includes records 
from the Bedford VAMC show that in July 1997 he had a 
diagnosis of dysthymic disorder and in August 1997 he had a 
diagnosis of depression.  These records are new because they 
were not previously of record and, therefore, cannot be said 
to be redundant.

Similarly, a statement from a VA social worker dated in 
January 1998 indicated that the veteran had recurrent major 
depression.  This statement is new because it was not 
previously of record.

However, none of the recently submitted evidence is material, 
as it does not contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability.  The evidence merely addresses the 
veteran's present condition.  As is apparent from a review of 
the record, the appellant has failed to submit evidence that 
bears substantially on his claim for service connection for a 
nervous disorder

Accordingly, the Board finds that the evidence received since 
the August 1995 RO decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 219.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection for a nervous disorder.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a nervous 
disorder, the claim is not reopened.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





